Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/24/21.
Claims 1-2,4-10, and 13-22 are pending in the application.



Response to Arguments
Applicant’s arguments with respect to the instant amendment have been fully considered and are persuasive; however, a new ground of rejection is entered as teaching the simulation and operational limitations, infra. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,4-11, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites generate the optimal equipment operating setting based on the predictive building model after the building is operation (Pavlovski Figure 3, Figure 4, 0113) AND
cause the user interface to display an indication of the operating setting before the building is operation
The claim recites determining the operating setting after the building is operational yet provides the same setting is indicated before the building is operational.  The language requires the setting is determined after the building is operational but is available prior to operating the building. It is unclear whether the setting is determined after the building is operational, then the building becomes non-operational, and then the setting is provided, or whether “before the building is operational” refers to retrofitting the building after initially being operational (e.g. retrofitting would be considered a non-operational state”) For purposes of examination, the language is interpreted as providing operating date from an operational phase for use by a design phase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, 10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al. (PG/PUB 2016/0305678) in view over Brackney (PG/PUB 20130144546) in view over MOTAHAR (PG/PUB 20200057825)
As per claim 1, Pavlovski et al. teaches a building energy system for a building but does not expressly teach the building model, rendering, and predicted energy simulation, and indication limitations as described below.  Brackney teaches the building model, rendering, and predicted energy AND MOTAHAR teaches the indication limitations as described below.  Pavlovski teaches the building energy system comprising one or more memory devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors (ABSTRACT, Figures 1-3) to:
receive, before the building is operational, a building model via a user interface, the building model defining a physical construction of the building generated by a building model designer that graphically defines the physical construction of the building based on user input (Brackney, 0004, 0053, 0056, 0069, Figure 2, see also Pavlovski  Figure 2, 0044, see also 0013, 0065-67, 0077 e.g. see physical elements of the building for modelling, see also 0086 for wall surfaces)
render the building model in the user interface (Brackney, 0068-69)
generate predicted energy usage data indicating energy predicted to be consumed by the building by simulating the building using the building model and historical weather data before the building is operation (Brackney, 0035,0047, 0050, 0089, see also Pavlovski, Figure 2, Figure 9, 0113 for predicting energy usage albeit Pavlovski does not perform a simulation)
train a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting (Pavlovski , Figure 2, Figure 3, Figure 8 ,0059.  As interpreted, an indication represents an optimal set-point based on energy predictions)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Pavlovski (e.g. predicting building energy usage based on an operation building model, where the predicted energy usage is utilized for training the predictive model), to the teachings of Brackney (e.g. predicting building energy usage before operating the building), would achieve an expected and predictable result via substituting and/or integrating the predicted energy usage for a building during a design phase for determining optimal set-points.  Whether predicted usage is obtained during operation and/or prior to operation, an improved invention is realized via determining whether operational set-points are consistent with expected energy usage for a building prior to operation. Since determining energy usage via simulation for an optimal building design provides an efficient means for model training opposed to reactively providing data, the time period in which a building is optimally controlled is minimized. 
   Pavlovski, as modified, teaches the limitations as described below but not the indication limitations.  MOTAHAR teaches the indication limitations.
generate the optimal equipment operating setting based on the predictive building model after the building is operation (Pavlovski Figure 3, Figure 4, 0113)
cause the user interface to display an indication of the operating setting before the building is operation (MOTAHAR, 0066, see sharing operational data during design phase, including operational data (e.g. as described below, equipment operating settings of Pavlovski)
operate one or more pieces of building equipment based on the optimal equipment setting to control an environmental condition of the building. (Pavlovski Figure 3, Figure 4, 0113)
     One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Pavlovski, namely determining optimal equipment settings, to the teachings of MOTAHAR, namely sharing operational settings during a design phase, would achieve an expected and predictable result via adapting the shared operating settings to comprise the optimal equipment settings.  One of ordinary skill in the art would be motivated to apply MOTAHAR to optimize building design, construction, and operation, as described , Background.

As per claim 5, Pavlovski et al teaches the system of Claim 1, wherein the environmental condition is at least one of a temperature, a humidity, an air quality, or a light level (ABSTRACT)
wherein the optimal equipment operating setting is at least one of a temperature setpoint, a humidity setpoint, an air quality setting, or a light level setting, (ABSTRACT, 0113, Figure 9)

As per claim 7, Pavlovski et al teaches the system of Claim 1, wherein the instructions cause the one or more processors to: pseudo-randomly generate one or more equipment learning settings (0111-*0113 e.g. see set-point schedule options used for predictive purposes)
generate the predicted energy usage data based on the pseudo-randomly generated one or more equipment learning settings; (see scheduled set-points and associated energy predictions per point, 0111-0113) 
train the predictive building model based on the predicted energy usage data (e.g. see training when an energy deviation occurs between base and actual using set-points, 0111), the pseudo-randomly generated one or more equipment learning settings (0113 e.g. see generating energy based on set-point options, which in turn are used for training the model), and the historical weather data (e.g. as interpreted, separate factors utilized for training the predictive model, see 0081,0111-1113 e.g. see using historical weather to training the model)
Claim Interpretation:
     The claim does not further detail whether the limitations are used separately or in combination for training the model.  Each factor is a variable used for training purposes but the 
As per claim 8, Pavlovski et al teaches the system of Claim 1, wherein the instructions cause the one or more processors to: collect actual building data of the building from one or more sensors; and
re-train the predictive building model based on the actual building data (0111-0113)

As per claim 10, Pavlovski et al teaches a method of building control of a building, the method comprising:
receiving, by one or more processing circuits before the building is operational, a building model via a user interface, the building model defining a physical construction of the building generated by a building model designer that graphically defines the physical construction of the building based on user input, supra claim 1
rendering by the one or more processing circuits the building model in the user interface, supra claim 1
generating, by the one or more processing circuits, predicted energy usage indicating energy predicted to be consumed by the building by simulating the building using the building model and historical weather data before the building is operational , supra claim 1
training, by the one or more processing circuits, a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting, supra claim 1
cause the user interface to display an indication of the operating setting before the building is operational, supra claim 1
generating, by the one or more processing circuits, the optimal equipment operating setting based on the predictive building model after the building is operational, supra claim 1.
operating, by the one or more processing circuits, one or more pieces of building equipment based on the optimal equipment setting to control an environmental condition of the building, supra claim 1


As per claim 14, Pavlovski et al teaches the method of Claim 10, wherein the environmental condition is at least one of a temperature, a humidity, an air quality, or a light level,
wherein the optimal equipment operating setting is at least one of a temperature setpoint, a humidity setpoint, an air quality setting, or a light level setting, supra claim 5

As per claim 15, Pavlovski et al  teaches the method of Claim 10, further comprising training, by the one or more processing circuits, the predictive building model by minimizing energy usage 

As per claim 16, Pavlovski et al  teaches the method of Claim 10, further comprising:
pseudo-randomly generating, by the one or more processing circuits, one or more equipment learning settings; supra claim 7
generating, by the one or more processing circuits, the predicted energy usage data based on the pseudo-randomly generated one or more equipment learning settings; supra claim 7
training, by the one or more processing circuits, the predictive building model based on the predicted energy usage data, the pseudo-randomly generated one or more equipment learning settings, and the historical weather data, supra claim 7


As per claim 19, Pavlovski et al  teaches a building management system of a building, the building management system comprising:
building equipment configured to operate based on an equipment operating setting to control an environmental condition of the building; and a processing circuit configured to:
receive before the building is operational  a building model, via a user interface the building model defining a physical construction of the building generated bby a building model designer that graphically defines the physical construction of the building based on user input,, supra claim 1
render the building model in the user interface, supra claim 1
generate predicted energy usage data indicating energy predicted to be consumed by the building by simulating the building using the building based on the building model and historical weather data before the building is operational supra claim 1
train a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting; supra claim 1
generate the optimal equipment operating setting based on the predictive building
model after the building is operational, supra claim 1
cause the user interface to display an indication of the operating setting before the building is operational, supra claim 1
cause the building equipment to operate based on the optimal equipment setting to control the environmental condition of the building, supra claim 1

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al. (PG/PUB 2016/0305678) in view over Brackney (PG/PUB 20130144546) in .
As per claim 2, Pavlovski et al teaches the system Claim 1 wherein the instructions cause the one or more processors to generate a user interface comprising; however, does not teach the first and second output interface limitations as described below.  Pavlovski, in view over Chen et al,.teaches
an input interface element for receiving or defining the building model of the building (Pavlovski, 0047, see GUI interfaced for input/output elements, see also Cheng for model input, 0051-52)
a first output interface element indicating the optimal equipment setting Pavlovski, see determination of optimal equipment settings, 0113, see Cheng for first output interface for conveying optimal settings, Figure 7 -708, 710, see also 0040, 00478, 0057, 0074
a second output interface element indicating energy savings resulting from operating at the optimal equipment setting (Cheng, 0040, see also 0025, 0035-36 e.g.  see output file conveying energy savings from simulated optimal equipment setting, see also Pavlovski for determining energy savings, 0081, see also GUI, 0047)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g. generating a GUI comprising first and second output interfaces as well as determining optimal settings and associated energy savings), to the 

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g. generating a GUI comprising first and second output interfaces as well as determining optimal settings and associated energy savings using a building model), to the teachings of Cheng (e.g. generating a building model based on user input defining building physical properties and relationships), would achieve an expected and predictable result via adapting the GUI interfaces of Pavlovski to integrate user input functions 

As per claim 11, Pavlovski et al teaches the method Claim 10, further comprising generating, by the one or more processing circuits, a user interface comprising:
an input interface element for receiving or defining the building model of the building; a first output interface element indicating the optimal equipment setting; and a second output interface element indicating energy savings resulting from operating at the optimal equipment setting, supra claim 2

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al. (PG/PUB 2016/0305678) in view over Brackney (PG/PUB 20130144546) in view over MOTAHAR (PG/PUB 20200057825) in view over Bedros (PG/PUB 20110046805)

record an electric load amount associated with the optimal equipment setting (Pavlovski, 0049, 0081, Figure 9)
generate a plot of the electric load amount associated with the optimal equipment setting and a plurality of other electric load amounts associated with a plurality of other equipment settings (Bedros, Figure 5A, 5B); and
cause a user device to display the plot (Bedros, 5A, 5B) 
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Pavlovski (e.g., collecting energy usage per optimal set-point), to the teachings of Bedro (e.g. displaying a plot of energy usage vs. optimal set-points), would achieve an expected and predictable result via combining said elements using known methods to apprise a user of energy use per setting for feedback control and customization (e.g. informed choices relating to potential equipment upgrades and associated energy savings)
As per claim 13, Pavlovski et al teaches the method of Claim 10, further comprising:
recording, by the one or more processing circuits, an electric load amount associated with the optimal equipment setting,  supra claim 4
generating, by the one or more processing circuits, a plot of the electric load amount associated with the optimal equipment setting and a plurality of other 
causing, by the one or more processing circuits, a user device to display the plot, supra claim 4



Claims 8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al. (PG/PUB 2016/0305678) in view over Brackney (PG/PUB 20130144546) in view over MOTAHAR (PG/PUB 20200057825) in view over Laftchiev et al. (PG/PUB 2019/0242608)
As per claim 8, Pavlovski et al  teaches the system of Claim 1, wherein the instructions cause the one or more processors to; however, does not teach the re-training limitation as described below.  Pavlovski, in view over Laftchiev et al., teaches:
    receive user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device; (Pavlovski,  see comfort feedback, 0013, see also retraining a model based on energy comparisons, 0081)  
re-train the predictive building model based on the user feedback (Laftchiev, 0052, 0077 e.g. see re-training based on updated user data)

As per claim 17, Pavlovski et al teaches the method of Claim 10, further comprising:
collecting, by the one or more processing circuits, actual building data of the building from one or more sensors, supra claim 8
re-training, by the one or more processing circuits, the predictive building model based on the actual building data, supra claim 8

As per claim 18, Pavlovski et al  teaches the method of Claim 10, further comprising:
receiving, by the one or more processing circuits, user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device; supra claim 8
re-training, by the one or more processing circuits, the predictive building model based on the user feedback, supra claim 8

  As per claim 20, Pavlovski et al  teaches the building management system of Claim 19, wherein the processing circuit is configured to:
collect actual building data of the building from one or more sensors (Pavlovski, 0081)
receive user feedback from a user device, wherein the user feedback indicates a comfort level of a user of the user device; supra claim 8
re-train the predictive building model based on the actual building data and the user feedback, supra claim 8

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al. (PG/PUB 2016/0305678) in view over Brackney (PG/PUB 20130144546) in view over MOTAHAR (PG/PUB 20200057825) in view over Bruck (PG/PUB 20150195741)

As per claim 21, Pavloski et al. teaches the building management system of claim 19 but does not expressly teach a single user interface for receiving the model and providing optimal equipment setting and a second output interface for energy savings; however, Brackney teaches a user interface for displaying optimal settings and building mode; Pavlovski teaches optimal equipment settings; and wherein the processing circuit is configured to generate the user interface, the user interface comprising: an input interface element for receiving or defining the 
Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art applying the teachings of Pavlowski, Brackney, and Bruck would achieve an expected and predictable result comprising using a user interface for receiving a building model, displaying optimal equipment settings, and energy savings associated with the optimal settings.  One of ordinary skill in the art would be motivated to apprise a user of potential savings per optimal setting per model for observing how design changes affect cost.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al. (PG/PUB 2016/0305678) in view over Brackney (PG/PUB 20130144546) in view over MOTAHAR (PG/PUB 20200057825)  in view over Bedros (PG/PUB 20110046805)

As per claim 22, Pavlovski teaches the building management system of Claim 19 but does not teach the plot limitations.  Bedros teaches the plot limitations, wherein the processing circuit is configured to:
record an electric load amount associated with the optimal equipment setting (Pavlovski, 0113, see energy usage associated with set-point)

cause a user device to display the plot (Bedros, Figure 5C, Figure 5D)

Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art applying the teachings of Pavlowski and Bedros would achieve an expected and predictable result comprising a plot of the electric load amount associated with the optimal equipment setting and a plurality of other electric load amounts associated with a plurality of other equipment settings.  One of ordinary skill in the art would be motivated to apply Bedros for generating an energy saving plan, as described, 0010.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Deep Reinforcement Learning on HVAC Control, Riga Technical University & Turiba University, Riga, Latvia
     See application of training a neural model to determine the reward per action/state pair, and further including energy (e.g. “The input state vector set layer consists of various types of features, i.e., indoor air temperature, outdoor air temperature, solar radiance, humidity, occupancy time schedule, etc. These features can characterise the influencers into and around the building and are given by a time-window of two following time steps. The state values are scaled ߙ = 0,005, the discount factor, ߛ , number of episodes = 5000, range of input state vectors [0,1]. Finally, DQN is adapted to approximate state-action function. The neural network is constructed such as that it takes as input the states. The output consists of number of all possible actions. Each output is going to train to return Q-value for exact action. The system chooses the action for which Q-value is maximal and after action is completed the new state is given. The agent can learn and update policies directly from sensory inputs,” page 35)

Deep Reinforcement Learning for Building HVAC Control
   See Figure 1 for Q network learning and associated training based on energy for optimal action selection based on state data to optimize reward for HVAC control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117